       Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 1 of 28



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   R. MATTHEW WISE, SBN 238485
     ANNA T. FERRARI, SBN 261579
 5   TODD GRABARSKY, SBN 286999
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                                  IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                            SAN FRANCISCO DIVISION
14

15
                                                                   Case Nos. 18-cv-01865-RS
16    STATE OF CALIFORNIA, et al.                                            18-cv-02279-RS
17                                            Plaintiffs,
                                                                   PLAINTIFF’S ADMINISTRATIVE
18                     v.                                          MOTION FOR IMMEDIATE
                                                                   TELEPHONIC STATUS CONFERENCE;
19                                                                 DECLARATION OF GABRIELLE D.
                                                                   BOUTIN
20    WILBUR L. ROSS, et al.,
                                                                   Trial Date: January 7, 2019
21                                          Defendants.            Dept:          3
                                                                   Judge: The Honorable Richard G. Seeborg
22    ------------------------------------------------------       Action Filed: March 26, 2018
23    CITY OF SAN JOSE, et al.,

24                                             Plaintiffs,

25

26    WILBUR L. ROSS, et al.,

27                                          Defendants.

28
                                                               1
            Plaintiff’s Administrative Motion for Immediate Telephonic Status Conference; Declaration (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 2 of 28



 1         Plaintiff State of California respectfully submits the following motion for administrative

 2   relief pursuant to Civil Local Rule 7-11.

 3         Plaintiff requests a telephonic status conference with the Court on Friday, July 5, 2019, or

 4   as soon as the Court’s schedule otherwise allows, to confirm the continued effect of this Court’s

 5   permanent injunction, and the appropriate procedures and schedule for future proceedings in this

 6   case, if necessary. A status conference is necessary due to recent developments in related

 7   litigation and Defendants’ contradictory statements regarding their intent to include a citizenship

 8   question on the 2020 Decennial Census.

 9         On March 13, 2019, defendants filed a notice of appeal of the final judgment in this case.

10   On March 18, 2019, defendants filed a petition for certiorari before judgment in the United States

11   Supreme Court.

12         On June 27, 2019, the United States Supreme Court issued its opinion in the case of Dept.

13   of Commerce v. New York, No. 18-966, holding that Secretary Ross’ decision to add the

14   citizenship question to the 2020 Census violates the Administrative Procedure Act due to his

15   failure to disclose the basis of his decision. Dept. of Commerce v. New York, --- S. Ct.---, 2019

16   WL 2619473 (2019).

17         On June 28, 2019, the Supreme Court granted Defendants’ petition for certiorari before

18   judgment in this proceeding. Its order directed as follows: “The judgment is vacated, and the

19   case is remanded to the United States Court of Appeals for the Ninth Circuit for further

20   consideration in light of Department of Commerce v. New York, 588 U.S. ____ (2019).” Ross v.

21   California, --- S. Ct.---, 2019 WL 1243674 (2019).

22         On July 2, 2019, Defendants represented in court and publicly that they had ordered the

23   printing of census forms without the citizenship question and that they would no longer attempt to

24   add the question to the 2020 Census. This representation was made in an email from Defendants’

25   counsel to the New York Attorney General’s Office (see Ex. 1), in a conference before Judge

26   Hazel in the District of Maryland (see Ex. 2 at 1-6 [transcript of July 3, 2019 conference

27   referencing July 2 conference]), and in a statement to the press by Secretary Ross himself (see,

28
                                                           2
            Plaintiff’s Administrative Motion for Immediate Telephonic Status Conference; Declaration (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 3 of 28



 1   e.g., Mark Sherman & Jill Colvin, Trump insists he’s not dropping citizenship question effort,

 2   Washington Post (July 3, 2019, 12:35 p.m.).

 3         However, less than 24 hours later, Defendants reversed themselves in both the Maryland

 4   and New York census actions. See Ex. 2 at 10-12; Ex. 3 [Defendants’ letter to Judge Furman,

 5   State of New York, et al., v. U.S. Department of Commerce, 18-cv-2921, ECF No. 613]. They

 6   now state that the Departments of Justice and Commerce have “been asked to reevaluate all

 7   available options following the Supreme Court’s decision,” that they are currently performing that

 8   analysis, and that if they determine a path forward for including a citizenship question on the

 9   2020 Census, Defendants may move the Supreme Court for further guidance. Ex. 3 at 1; Ex. 2 at

10   10-12.

11         In light of the uncertainty created by Defendants’ inconsistent public statements and the

12   importance of the issues before the Court, Plaintiff respectfully asks the Court to schedule a

13   telephonic status conference this Friday, July 5, 2019, or as soon thereafter as possible, to confirm

14   that this Court’s permanent injunction precluding Defendants “from including the citizenship

15   question on the 2020 Census” remains in effect, to ascertain Defendants’ position on the current

16   posture of this case and their intentions regarding further efforts to include a citizenship question,

17   and to clarify the appropriate procedures for future proceedings in this Court, if necessary. Given

18   Defendants’ repeated representations to this Court and the Supreme Court that printing of the

19   final 2020 Census forms needed to begin by the end of June 2019, time is of the essence in this

20   matter.

21

22

23

24

25

26

27

28
                                                             3
              Plaintiff’s Administrative Motion for Immediate Telephonic Status Conference; Declaration (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 4 of 28



 1    Dated: July 3, 2019                      Respectfully Submitted,

 2                                                     XAVIER BECERRA
                                                       Attorney General of California
 3                                                     MARK R. BECKINGTON
                                                       ANTHONY R. HAKL
 4                                                     Supervising Deputy Attorneys General
                                                       ANNA T. FERRARI
 5                                                     TODD GRABARSKY
                                                       NOREEN P. SKELLY
 6                                                     R. MATTHEW WISE
                                                       Deputy Attorneys General
 7

 8                                                     /s/ Gabrielle D. Boutin
                                                       GABRIELLE D. BOUTIN
 9                                                     Deputy Attorney General
                                                       Attorneys for Plaintiff State of California, by and
10                                                     through Attorney General Xavier Becerra

11

12                            DECLARATION OF GABRIELLE D. BOUTIN

13         1.    I am a Deputy Attorney General with the California Department of Justice, duly

14   licensed to practice law in the State of California. I am counsel of record in this action for the

15   State of California. I make this declaration in support of Plaintiff’s Motion for Immediate

16   Telephonic Status Conference. I have personal knowledge of the facts stated herein and, if called

17   upon to do so, could and would testify competently thereto.

18         2.    Earlier today, at 3:30 p.m. Eastern time, Judge Hazel in the District Court of

19   Maryland held a conference with the parties to the census cases of Kravitz v. U.S. Department of

20   Commerce, No. 8:18-cv-01041-GJH and La Union Del Pueblo Entero v. U.S Department of

21   Commerce, No. 8:18-cv-01570-GJH. During the conference, Defendants’ counsel stated that,

22   although the previous day they had represented to Judge Hazel that they had definitively decided

23   not to add the citizenship question to the 2020 Census, they were now reevaluating that decision.

24   See Ex. 2. The State of California received a copy of the transcript from that hearing at 4:58 p.m.

25   Eastern time.

26         3.    At 5:59 p.m. Eastern time, Defendants filed in the New York census action a letter to

27   Judge Furman repeating the same position (which was contrary to Defendants’ statements to the

28   New York and Maryland plaintiffs the day before). See Ex. 3.
                                                           4
            Plaintiff’s Administrative Motion for Immediate Telephonic Status Conference; Declaration (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 5 of 28



 1         4.    Because the State of California did not receive written confirmation of the

 2   Defendants’ position in these matters until after the close of business today on the East Coast

 3   (where Defendants’ counsel are located), and because tomorrow is a federal holiday, there was

 4   insufficient time for the State of California to obtain Defendants’ stipulation for a status

 5   conference on this Friday, July 5, 2019.

 6         5.    Plaintiffs in this action have not received any direct communication from Defendants

 7   regarding the status of this Court’s permanent injunction, or Defendants’ intentions going

 8   forward.

 9         I declare under penalty of perjury under the laws of the State of California and the United

10   States that the foregoing is true and correct. Executed on July 3, 2019, in Sacramento, California.

11
                                                           /s/ Gabrielle D. Boutin
12                                                         Gabrielle D. Boutin
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           5
            Plaintiff’s Administrative Motion for Immediate Telephonic Status Conference; Declaration (3:18-cv-01865)
Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 6 of 28




          EXHIBIT 1
                  Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 7 of 28
                  Case 1:18-cv-02921-JMF Document 610-3 Filed 07/03/19 Page 2 of 3




From:                             Bailey, Kate (CIV) <Kate.Bailey@usdoj.gov>
Sent:                             Tuesday, July 2, 2019 3:56 PM
To:                               Freedman, John A.; Federighi, Carol (CIV); Ehrlich, Stephen (CIV); Coyle, Garrett (CIV);
                                  Wells, Carlotta (CIV); Gardner, Joshua E (CIV)
Cc:                               DHo@aclu.org; Goldstein, Elena; Colangelo, Matthew; SBrannon@aclu.org; Gersch,
                                  David P.
Subject:                          RE: New York et al v. Department of Commerce et al., SONY 18-cv-2921



Counsel-

We can confirm that the decision has been made to print the 2020 Decennial Census questionnaire without a citizenship
question, and that the printer has been instructed to begin the printing process.

Best,

Kate Bailey
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20005
202.514.9239 I kate.bailey@usdoj.gov



From: Freedman, John A.<John.Freedman@arnoldporter.com>
Sent: Monday, July 01, 2019 3:47 PM
To: Bailey, Kate (CIV) <katbaile@CIV.USDOJ.GOV>; Federighi, Carol (CIV) <CFederig@CIV.USDOJ.,GOV>; Ehrlich, Stephen
{CIV) <sehrlich@CIV.USDOJ.GOV>; Coyle, Garrett (CIV) <gcoyle@CIV.USDOJ.GOV>; Wells, Carlotta (CIV)
<CWells@CIV.USDOJ.GOV>; Gardner, Joshua E (CIV) <jgardner@CIV.USDOJ.GOV>
Cc: DHo@aclu.org; Goldstein, Elena <Elena.Goldstein@ag.ny.gov>; Colangelo, Matthew
<Matthew.Colangelo@ag.ny.gov>; SBrannon@aclu.org; Gersch, David P.<David.Gersch@arnoldporter.com>
Subject: New York et al v. Department of Commerce et al., SDNY 18-cv-2921

Dear Counsel --

In light of the Defendants' repeated representations to the public; Congress, and the courts (as recently as last Tuesday)
that "the Census Bureau needs to finalize the 2020 questionnaire by June of this year," and "changes to the paper
questionnaire after June of 2019 ... would impair the Census Bureau's ability to timely administer the 2020 census," see
6/25/19 letter from Solicitor General to Scott Harris, we are writing to confirm that the Census Bureau finalized the
questionnaire over the weekend and that the final questionnaire does not include the citizenship question.

Please advise by 10 am tomorrow so that we can consider whether, if necessary, to seek further relief from the court.

Best,

John
                        Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 8 of 28
                       Case 1:18-cv-02921-JMF Document 610-3 Filed 07/03/19 Page 3 of 3


John A. Freedman
Arnold & Porter
601 Massachusetts Avenue, NW
Washington, DC 20001

Office: +1 202.942.5316
john.freedman@arnoldporter.com
www.arnoldporter.com




This communication may contain information that ls legally privllegHd, confidential or exempt from disclosure. If you am not the intended r,idpient, please note that
any dissemination, distribution. or copyln{J of this communication is strictly proh bited. Anyone who receives this message in error should notify the sender
immediately by telephone or by return e-mail and delete it 'from his or her computer.

For more Information about Arnold & Port.er, cllcl< him,:
http://www.arnoldporter.com




                                                                                  2
Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 9 of 28




           EXHIBIT 2
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 10 of 28
                                                                                       1



 1                         UNITED STATES DISTRICT COURT

 2                         SOUTHERN DISTRICT OF MARYLAND

 3
      ROBYN KRAVITZ, et al.,    )
 4                              )
                 Plaintiffs,    )
 5                              )
            vs.                 ) Case Number:                     8:18-cv-01041-GJH
 6                              )
      UNITED STATES DEPARTMENT )
 7    OF COMMERCE, et al.,      )
                                )
 8               Defendants.    )
      _________________________ )
 9                              )
      LA UNION DEL PUEBLO       )
10    ENTERO, et al.,           )
                                )
11               Plaintiffs,    )
                                )
12          vs.                 ) Case Number:                     8:18-cv-01570-GJH
                                )
13    UNITED STATES DEPARTMENT )
      OF COMMERCE, et al.,      )
14                              )
                 Defendants.    )
15    _________________________ )

16
              TRANSCRIPT OF PROCEEDINGS - TELEPHONE CONFERENCE
17                BEFORE THE HONORABLE GEORGE JARROD HAZEL
                      WEDNESDAY, JULY 3, 2019; 3:30 P.M.
18                           GREENBELT, MARYLAND

19

20

21    Proceedings recorded by mechanical stenography; transcript
      produced by computer-aided transcription
22    _______________________________________________________________

23
                                  CINDY S. DAVIS, RPR
24                       FEDERAL OFFICIAL COURT REPORTER
                         6 5 0 0 C H E R R Y W O O D L A N E, S U I T E 2 0 0
25                                G R E E N B E L T, M D     20770
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 11 of 28
                                                                       2



 1    FOR THE KRAVITZ PLAINTIFFS:

 2           Shankar Duraiswamy, Esquire
             Benjamin Duke, Esquire
 3           COVINGTON & BURLING, LLP
             1 City Center
 4           850 Tenth Street, N.W.
             Washington, D.C. 20001
 5

 6    FOR THE LUPE PLAINTIFFS:

 7           Denise Hulett, Esquire
             MALDEF
 8           1016 16th Street, N.W., Suite 100
             Washington, D.C. 20036
 9
      FOR THE DEFENDANTS:
10
             Joshua Gardner, Special Counsel
11           Stephen Ehrlich, Special Counsel
             UNITED STATES DEPARTMENT OF JUSTICE
12           Civil Division, Federal Programs Branch
             1100 L Street, N.W.
13           Washington, D.C. 20005

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 12 of 28
                                                                               3



 1                               P R O C E E D I N G S

 2                 THE COURT:    Good afternoon.    Who do I have for the

 3    LUPE plaintiffs?

 4                 MS. HULETT:    Denise Hulett.

 5                 THE COURT:    For the Kravitz plaintiffs?

 6                 MR. DURAISWAMY:    Shankar Duraiswamy.

 7                 THE COURT:    And for the Government?

 8                 MR. DUKE:    And Ben Duke.

 9                 MR. GARDNER:    For the Government, Josh Gardner and

10    Jody Hunt, Assistant Attorney General for the Civil Division.

11                 THE COURT:    Mr. Gardner, I know you're on vacation,

12    and so I hated to interrupt that.

13             Couple things.    One, we do have a court reporter here.

14    It's Ms. Davis, who knows each of your voices well at this

15    point.    She does ask that Mr. Duraiswamy speak slowly, and so

16    I'm sure you all will accommodate that.         She does know each of

17    your voices at this point, so it's probably not necessary to

18    identify yourselves every time you speak.

19             So I guess the reason I wanted to have this call,

20    obviously, we had our call -- I guess it was yesterday; feels

21    like a while ago, but I think it was yesterday -- and then this

22    morning I saw a tweet that got my attention.          I don't know how

23    many federal judges have Twitter accounts, but I happen to be

24    one of them, and I follow the President, and so I saw a tweet

25    that directly contradicted the position that Mr. Gardner had
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 13 of 28
                                                                                   4



 1    shared with me yesterday.

 2             I'll say in that regard I had felt somewhat bad about not

 3    just immediately accepting Mr. Gardner's representation and

 4    sort of taking some measures to try to pin it down.              I think I

 5    even indicated yesterday, and I'll indicate again today, that

 6    Mr. Gardner and every government attorney who has appeared in

 7    this case has been nothing but professional and candid with the

 8    Court.    And so my attempts to pin him down yesterday were not

 9    sort of any reflection on him or what I think of his candor.

10    But then the tweet that I saw, which I suspect we all know the

11    tweet I'm referring to, then caused me to think I hadn't gone

12    far enough in terms of pinning the Government down on where

13    things stand.

14             So now we have a court reporter here.       I'm going to ask,

15    frankly, the same question I asked yesterday to Mr. Gardner.

16    Is the Government going to continue efforts to place a

17    citizenship question on the 2020 census?

18                 MR. GARDNER:   Your Honor, this is Mr. Gardner.          I

19    want to back up just a step and say that I've been with the

20    United States Department of Justice for 16 years, through

21    multiple Administrations, and I've always endeavored to be as

22    candid as possible with the Court.        What I told the Court

23    yesterday was absolutely my best understanding of the state of

24    affairs and, apparently, also the Commerce Department's state

25    of affairs, because you probably saw Secretary Ross issued a
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 14 of 28
                                                                            5



 1    statement very similar to what I told the Court.

 2           The tweet this morning was the first I had heard of the

 3    President's position on this issue, just like the plaintiffs

 4    and Your Honor.     I do not have a deeper understanding of what

 5    that means at this juncture other than what the President has

 6    tweeted.    But, obviously, as you can imagine, I am doing my

 7    absolute best to figure out what's going on.

 8           I can tell you that I have confirmed that the Census

 9    Bureau is continuing with the process of printing the

10    questionnaire without a citizenship question, and that process

11    has not stopped.

12                THE COURT:    All right.    I'll hear from either

13    plaintiffs' counsel.      Mr. Duraiswamy, I'll start with you if

14    you have any comments.

15                MR. DURAISWAMY:     Your Honor, I think it underscores,

16    obviously, the need for a stipulated order, as we talked about

17    yesterday, that makes clear not only that the Government is

18    printing the questionnaire for the 2020 census without a

19    citizenship question but that there will be no further effort

20    to inquire about citizenship status as part of the 2020 census

21    in any manner.     We prepared a draft stipulated order that we're

22    prepared to send to the Government along those lines.

23           I think it also suggests that we may need a further

24    provision of that order that makes clear that the defendants

25    will not communicate to the public anything to the contrary
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 15 of 28
                                                                           6



 1    suggesting that the 2020 census is inquiring about citizenship

 2    status.    And, further, that they will counter, publicly counter

 3    any such misinformation that comes from government officials.

 4    So we are working on a stipulated order to that effect.

 5           Given Mr. Gardner's own uncertainty, it's not clear to me

 6    if the Government is saying we will continue with the process

 7    of working out the stipulated order, that they're prepared to

 8    move forward with that, or if they're saying that they need to

 9    revisit this.

10                THE COURT:    Let me ask before I get Ms. Hulett's

11    perspective.    As to your second point that there should be some

12    requirement that they not say anything to the contrary, what

13    would be the authority, what would be the basis for me to issue

14    that order?    Obviously, if they're willing to stipulate to that

15    in an order they agree to.       But let's assume for the sake of

16    argument that they're not.       What would be the basis for me to

17    order them not to -- and I assume you're including the

18    President of the United States in what you're suggesting -- not

19    to make any statements contrary to the order that they're not

20    going to include the question?

21                MR. DURAISWAMY:     Well, we have included in our

22    complaint, I think both in the Kravitz complaint and in the

23    LUPE complaint, as part of our request for relief not just an

24    injunction but any such relief as is necessary in the interest

25    of justice.    Given the way in which this has developed and
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 16 of 28
                                                                               7



 1    given the inconsistent statements that we're hearing from the

 2    Justice Department and the Commerce Department, on the one

 3    hand, and from the President on the other hand, we think that

 4    to effectuate the relief that we've sought, which is an

 5    injunction barring the inquiring of citizenship status on the

 6    2020 census, this is the kind of relief that's necessary.          And

 7    it's appropriate and within the power of the Court.

 8                MS. HULETT:    Your Honor, if I may add something.

 9    This is Denise Hulett.

10                THE COURT:    Sure.

11                MS. HULETT:    The President's tweet has some of the

12    same effects that the addition of the question would in the

13    first place and some of the same effects on the 18-month battle

14    that was just waged over the citizenship question.           It leaves

15    the immigrant communities to believe that the Government is

16    still after information that could endanger them.          If you add

17    that to the interview that the President did, sharing that his

18    reason for wanting the citizenship question on the form was so

19    that the Government could distinguish between citizens and

20    illegal aliens and how nonsensical that is, it has the effect

21    of leading the public to believe that the Census is not only

22    after that information but is willing to violate some of the

23    provinces of protection that our plaintiff organizations have

24    been trying to reassure communities about.

25           So we strongly believe that we're going to need some
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 17 of 28
                                                                            8



 1    affirmative commitment, whether it's through a stipulation or

 2    by order of this Court, an affirmative commitment from the

 3    Government to counter misinformation wherever in the Government

 4    that it comes from, a commitment that they will respond quickly

 5    and comprehensively to that kind of misinformation.

 6            Today is a good example.     There was no response from the

 7    Commerce Department, that I know of, to counteract the position

 8    that was expressed either in a tweet or in an interview, and

 9    that's going to cause the same kinds of harm and injury and --

10                THE COURT:    Let me -- I'm sorry.     I didn't mean to

11    cut you off.    I apologize.     Go ahead.

12                MS. HULETT:    I was just going to add that if the

13    Government is not prepared at this point to say that they will

14    be negotiating quickly over this, we think that we would have

15    to make a request to reinstate our preliminary injunction

16    motion and to move forward with a scheduling order on discovery

17    because the injury at this point is ongoing.

18                THE COURT:    Let me make a couple of comments, and

19    then I'll turn back to Mr. Gardner to get his thoughts.

20            I assume, although maybe I'm wrong about this, that the

21    parties aren't suggesting I can enjoin the President of the

22    United States from tweeting things.        Maybe you are suggesting

23    that.   But I will say my initial reaction to that is to have

24    some concern.

25            But what I perhaps am taking you to suggest is that there
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 18 of 28
                                                                              9



 1    could be an order -- and I'm not saying I agree to this; I'm

 2    just trying to tee up the issue for Mr. Gardner to respond --

 3    that there could be a mechanism by which I order -- and, again,

 4    I'm not saying I'm inclined to do this -- the Census Bureau or

 5    the Department of Commerce to take whatever steps are necessary

 6    to counteract any such message, which, again, I this is an odd

 7    place for the judiciary to be.

 8           But I'll at least hear what Mr. Gardner's initial take

 9    is, understanding you're still unclear yourself, it seems, on

10    the primary question as to whether or not any of this is going

11    to end up being necessary.       I am at least curious as to your

12    initial response to those secondary suggestions from

13    plaintiffs.

14                 MR. GARDNER:   Sure, Your Honor.     To back up, this is

15    a very fluid situation which we are trying to get our arms

16    around and, obviously, once we get more information, we will

17    communicate that immediately to the Court and the parties.

18           I do want to address a preliminary issue though, and that

19    is that the current status quo is that plaintiffs are fully

20    protected.    The Supreme Court vacated the March decision which

21    was the basis for the inclusion of the citizenship question.

22    So that final-agency action has been enjoined, and there is no

23    current additional final-agency action out there to enjoin or

24    to even challenge.

25           I recognize this is a fluid situation and perhaps that
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 19 of 28
                                                                             10



 1    might change, but we're just not there yet, and I can't

 2    possibly predict at this juncture what exactly is going to

 3    happen.    I think the process by which we have been sort of

 4    operating for the past week, while it may be inconvenient for

 5    the Court, and I apologize about that, is to maintain

 6    consistent contact so we can keep updating the Court and the

 7    parties as to the state of affairs.

 8           But as of now, the basis for the citizenship question is

 9    firmly enjoined, vacated, and does not exist.          If there is a

10    different decision in the future, plaintiffs obviously would

11    have every opportunity to file an amended complaint, file a PI

12    or whatever other processes they think are appropriate.           But I

13    think the current fluidity of the state of play suggests the

14    status quo is we need to see how these things develop.

15           And at that juncture, Your Honor, if you have additional

16    questions, I can turn it over to AAG Hunt.

17                MR. HUNT:    Your Honor, this is Joseph Hunt, Assistant

18    Attorney General for the Civil Division.         If I might just add

19    my thoughts to what Mr. Gardner just said.

20                THE COURT:    Sure.

21                MR. HUNT:    We at the Department of Justice have been

22    instructed to examine whether there is a path forward,

23    consistent with the Supreme Court's decision, that would allow

24    us to include the citizenship question on the census.            We think

25    there may be a legally available path under the Supreme Court's
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 20 of 28
                                                                                  11



 1    decision.    We're examining that, looking at near-term options

 2    to see whether that's viable and possible.

 3           And so to the extent we can identify an option for that

 4    to work, if we continue to examine the decision and believe

 5    that we have a viable path forward to that work, our current

 6    plan would be to file a motion in the Supreme Court to request

 7    instructions on remand to govern further proceedings in order

 8    to simplify and expedite the remaining litigation and provide

 9    clarity to the process going forward.

10           So as Mr. Gardner said, it's very fluid at present

11    because we are still examining the Supreme Court's decision to

12    see if that option is still available to us.

13                THE COURT:    That's helpful to understand, and I

14    appreciate you adding that.

15           Here's where we are.      And then if either side has a

16    different view, I'll hear that.

17           By Friday at 2 p.m. I want one of two things.             I either

18    want a stipulation, as we've been discussing, indicating that

19    the citizenship question will not appear on the census, or I

20    want a proposed scheduling order for how we're going forward on

21    the equal protection claim that's been remanded to this Court.

22    I want one of those two things by Friday at two o'clock.

23           So I would expect that the parties will have to meet and

24    confer sometime earlier on Friday to determine which of those

25    things you're submitting to me by Friday at two o'clock.             But I
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 21 of 28
                                                                              12



 1    want one of those two things by Friday at two o'clock.

 2           If, in the case of the scheduling order, the parties are

 3    not able to come to an agreement as to what it should look

 4    like, you can submit to me competing options, and we'll have a

 5    call that afternoon.      I'll be here Friday.     We'll have a call

 6    that afternoon where the Court will mike a final decision on

 7    how we're proceeding.      But we will, if this is not resolved by

 8    Friday at 2 p.m., the equal protection claim in this case is

 9    moving forward.

10           Any questions as to that?

11                MR. GARDNER:    Your Honor, this is Mr. Gardner.      The

12    one thing I would request is, given that tomorrow is the Fourth

13    of July and the difficulty in assembling people from all over

14    the place, is it possible that we could do this on Monday?

15                THE COURT:    No.

16                MR. GARDNER:    And again -- okay.

17                THE COURT:    No.   Because timing is an issue.      Timing

18    is an issue, and we've lost a week at this point.          And this

19    isn't anything against anybody on this call.          I've been told

20    different things, and it's becoming increasingly frustrating.

21           If you were Facebook and an attorney for Facebook told me

22    one thing, and then I read a press release from Mark Zuckerberg

23    telling me something else, I would be demanding that Mark

24    Zuckerberg appear in court with you the next time because I

25    would be saying I don't think you speak for your client
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 22 of 28
                                                                                 13



 1    anymore.

 2            I think I'm actually being really reasonable here and

 3    just saying I need a final answer by Friday at 2 p.m. or we're

 4    going forward.     That's where we are.     Because we've wasted a

 5    week.   The Fourth Circuit sent this back to me with a promise

 6    from me that I would get it done, the discovery done in 45

 7    days, a hearing, and then a decision, and they sent it back to

 8    me with that promise having been made.         And we've lost seven

 9    days already with the back and forth, which, again, I don't

10    blame anybody on this call for, but that's where we are.

11            So Friday, 2 p.m., we're going forward or we're resolving

12    it.   That's where we are.

13                MR. DUKE:    Your Honor, this is Ben Duke for the

14    Kravitz plaintiffs.      Could we ask what happened to the

15    Government's repeated representations, including to the United

16    States Supreme Court, which the Supreme Court relied on, that

17    June 30th was an absolute deadline and that they needed to have

18    this finalized and to move forward as of that date?              Because

19    what we've now heard from the defendants is that that wasn't

20    true, that they now think that they can even dither over the

21    July 4th weekend and ask for more time to examine this and

22    possibly make a further motion to the Supreme Court for

23    instructions on how to eventually undercut what the Supreme

24    Court has already decided.       It is completely inconsistent with

25    the positions that they've been taking.
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 23 of 28
                                                                             14



 1                 THE COURT:   I understand that.     I suspect we're not

 2    going to get a useful answer to that question, so I'm not sure

 3    that I really want to wade into that at this juncture.

 4             Any other questions?

 5                 MR. GARDNER:   Nothing from the Government, Your

 6    Honor.

 7                 THE COURT:   Plaintiffs?

 8                 MR. DURAISWAMY:    Your Honor, this is Shankar

 9    Duraiswamy.    The only thing I would add is that, consistent

10    with Mr. Gardner's prior communications with us, the permanent

11    injunction from this Court remains in effect, the injunction

12    permanently preventing the Government from adding a citizenship

13    question to the 2020 census.       So we agree at least on that

14    point.

15                 THE COURT:   And I meant to respond to that.        I made a

16    note and then overlooked it.

17             I don't think there is currently a need to litigate the

18    motion for preliminary injunction because there is at least

19    one, if not more, injunction in place.         So I do agree with

20    that.

21             So I'll look forward to getting something Friday at 2

22    p.m., and then, if necessary, we'll get on the phone after

23    that.

24             (The telephonic conference ended at 3:50 p.m.)

25
     Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 24 of 28
                                                                        15



 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3          I, Cindy S. Davis, Federal Official Court Reporter in and

 4    for the United States District Court for the Southern District

 5    of Maryland, do hereby certify that I reported, by machine

 6    shorthand and computer-aided transcription, in my official

 7    capacity the motions hearing proceedings had in the case of

 8    Kravitz, et al., versus United States Department of Commerce,

 9    et al., case numbers 8:18-cv-01041-GJH and 8:18-cv-01570-GJH,

10    in said court on July 3, 2019.

11           I further certify that the foregoing 14 pages constitute

12    the official transcript of said proceedings, as taken from my

13    electronic notes to the best of my ability.

14           In witness whereof, I have hereto subscribed my name this

15    third day of July 2019.

16

17

18

19

20                                  C in d y S. Da v i s
21                                  _____________________________________
                                    CINDY S. DAVIS, RPR
22                                  FEDERAL OFFICIAL COURT REPORTER

23

24

25
Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 25 of 28




           EXHIBIT 3
        Case
        Case3:18-cv-01865-RS
             1:18-cv-02921-JMFDocument
                               Document215
                                        613Filed
                                               Filed
                                                   07/03/19
                                                     07/03/19PagePage261of
                                                                        of28
                                                                           2
                                       U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, DC 20005



                                                             July 3, 2019
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)
           N.Y. Immigration Coalition v. U.S. Dep’t of Commerce, 18-cv-5025 (JMF)

Dear Judge Furman:

       Pursuant to ECF No. 611, Defendants write to respond to Plaintiffs’ letter request for an
immediate status conference and to provide the Court with information regarding a status
conference held earlier this afternoon in a matter before another court, Kravitz v. U.S. Dep’t of
Commerce, No. 18-cv-1041 (D. Md.).

        On July 2, 2019, counsel for Defendants sent an email communication to counsel for
Plaintiffs confirming that the questionnaire for the 2020 Decennial Census had been sent to the
printer, without a question inquiring about respondents’ citizenship status, and that the process of
printing the questionnaires had started. ECF No. 610-3. That representation was based on the
information undersigned counsel had at the time, and it remains undersigned counsel’s
understanding that the process of printing the questionnaires, without the citizenship question,
continues.

        The Departments of Justice and Commerce have now been asked to reevaluate all available
options following the Supreme Court’s decision and whether the Supreme Court’s decision would
allow for a new decision to include the citizenship question on the 2020 Decennial Census. The
agencies are currently performing the analysis requested, and, if they determine that the Supreme
Court’s decision does allow any path for including such a decision, DOJ may file a motion with
the Supreme Court seeking further procedural guidance for expediting litigation on remand. In
the event that the Commerce Department adopts a new rationale for including the citizenship
question on the 2020 Decennial Census consistent with the decision of the Supreme Court, the
Government will immediately notify this Court so that it can determine whether there is any need
for further proceedings or relief.

        However, Defendants can confirm that they are taking no action in contravention of the
injunction of this Court, which vacated the Secretary’s March 2018 decision to place a citizenship
question on the 2020 decennial census, and which was affirmed in relevant part by the Supreme
Court and remains in place to protect the interests of Plaintiffs in this matter.
        Case
        Case3:18-cv-01865-RS
             1:18-cv-02921-JMFDocument
                               Document215
                                        613Filed
                                             Filed
                                                 07/03/19
                                                   07/03/19Page
                                                            Page272of
                                                                   of28
                                                                      2



        Finally, with respect to today’s proceedings before Judge Hazel, he ordered that the parties,
by 2:00 pm on July 5, 2019, submit either a stipulation that the Government would undertake no
further efforts to include a citizenship question on the 2020 Decennial Census, or file a proposed
discovery schedule regarding Plaintiffs’ equal protection and conspiracy claims.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES M. BURNHAM
                                              Deputy Assistant Attorney General

                                              JOHN R. GRIFFITHS
                                              Director, Federal Programs Branch

                                              /s/Joshua E. Gardner
                                              JOSHUA E. GARDNER
                                              Special Counsel
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, DC 20005
                                              Tel.: (202) 305-7583
                                              Fax: (202) 616-8470
                                              Email: joshua.e.gardner@usdoj.gov

                                              Counsel for Defendants

CC:

All Counsel of Record (by ECF)




                                                 2
          Case 3:18-cv-01865-RS Document 215 Filed 07/03/19 Page 28 of 28




                               CERTIFICATE OF SERVICE
Case Name:      State of California, et al. v.            No.     3:18-cv-01865
                Wilbur L. Ross, et al.

I hereby certify that on July 3, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
PLAINTIFF’S ADMINISTRATIVE MOTION FOR IMMEDIATE TELEPHONIC
STATUS CONFERENCE; DECLARATION OF GABRIELLE D. BOUTIN
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 3, 2019, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2018100904
13888482.docx
